Citation Nr: 1521210	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL 

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973, and December 1974 to January 1992.  He died in May 2008.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claim, the appellant testified at a hearing at the RO in October 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record. 

The Board remanded the claim in October 2014 for additional development. 


FINDINGS OF FACT

1.  The Veteran died in May 2008 as the result of ligature strangulation due to hanging.

2.  At the time of his death, the Veteran was service connected for inguinal hernia evaluated as noncompensably disabling.

3.  The Veteran's service-connected disability did not cause or aggravate the medical condition that caused his death, nor did the service-connected disability cause or contribute substantially or materially to cause the Veteran's death.

4.  The preponderance of the evidence fails to establish that Veteran's acquired psychiatric disorder, to include depression, was the result of a disease or injury during his active duty service or a service-connected disability.

5.  Alcoholism and alcohol dependence, as primary disorders, are not disabilities for which service connection may be granted.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by military service or a service-connected disability and a service-connected disability neither caused nor contributed to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 1312, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the appellant was expected to provide, a statement of the conditions for which the Veteran was service connected at the time of his death, what was required to establish service connection for the cause of the Veteran's death based on a previously service-connected condition or based on a condition not yet service connected, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required at the time of his or her death; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

Here, the December 2008 letter mailed prior to the initial unfavorable decision on the claim for DIC under 38 U.S.C.A. § 1318 that included the criteria for substantiating the appellant's claim.  The appellant was not advised of the disabilities the Veteran was service-connected for during his lifetime, pursuant to Hupp.  Nonetheless, the appellant has shown she is aware of what disabilities the Veteran was service-connected for during his lifetime.  Therefore, there is no prejudice shown to the appellant by the notice deficiency in this case.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA medical opinions have been associated with the claims file.  Private treatment records have been obtained to the extent possible.   VA obtained a medical opinion on the cause of the Veteran's death in December 2014.  The opinion involved a review of the claims file, consideration of the appellant's lay statements, and conclusions that were supported by sufficient rationale.  The opinion is more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As noted above, the claim was remanded to the AOJ most recently in October 2014 for additional evidentiary development including obtaining a new medical opinion.  The AOJ obtained an additional opinion dated in December 2014, and readjudicated the claim in a February 2015 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Some discussion of the appellant's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the appellant concerning her contentions regarding the cause of the Veteran's death.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

The appellant contends that the Veteran's death was caused or contributed to by his military service.  Specifically, she contends that the Veteran suffered from a chronic psychiatric disorder (PTSD) that contributed to death by suicide, and that was the result of his military service.  She believes that service connection is warranted for the cause of the Veteran's death.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); none of the Veteran's diagnosed psychiatric disorders are included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

An injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2014).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Compensation may not be awarded for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2014).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2014).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2014).

A certificate of death indicates that the Veteran died in May 2008.  The cause of death was listed as ligature strangulation due to hanging.  There were no other listed significant conditions.

At the time of the Veteran's death, service connection had been established for hiatal hernia.  The evidence does not show that the Veteran's service-connected disability was a principal cause of his death.  The Veteran's death certificate did not mention his service-connected disability, nor is there any other medical evidence that lists this condition as a principal or contributory cause of death.  Further, the appellant does not assert that the Veteran's service-connected disability caused his death.  Rather, as discussed more fully below, she believes that the Veteran had a mental illness that caused his death by suicide and that that mental illness should have been service connected.

A review of the medical evidence reflects that the Veteran was diagnosed with alcohol dependence multiple times prior to his death.  Additionally, service treatment records indicate the Veteran received a combat infantry badge, so an in-service stress or is conceded.  The first and second elements of Shedden/Caluza are also met.

Turning to the nexus question, appellant submitted an April 2009 physician's assistant statement.  The physician's assistant noted that the Veteran was seen as a patient once at the Emergency Room for anxiety and alcohol abuse.  He admitted to a history as a Vietnam veteran with a history of chronic alcohol use/abuse and PTSD.  He stated he had in-patient treatment for the same in the late 1990s.  In July 2003, he was offered but refused in-patient treatment for alcohol abuse, depression, and anxiety.  He was seen twice in the hospital in October 2007 for abdominal pain and again in January 2008 for depression and suicidal ideation without plan.  Initially he agreed to inpatient treatment, but he went home and refused to go.  S. M. stated that the Veteran told him that he was using alcohol to escape physical and emotional issues.  He loved and was concerned about his wife.   

VA obtained a December 2014 medical opinion to determine whether the Veteran's death was related to his service.  The examiner reviewed the claims file and determined that there is no indication the Veteran's death was etiologically related to his military service.  The Veteran spent many years in service following his Vietnam tour and never indicated he was having mental health related symptoms.  The September 1991 Separation/Retirement History and examination reports were negative for psychiatric problems (no mental health related symptoms were reported by the veteran who marked "No" to all questions about such including frequent sleep problems, depression, anxiety, etc).  The Veteran never filed a claim for any mental disorders in his lifetime.  There is also no indication the Veteran ever received any psychiatric treatment other than treatment for alcohol dependence.  The examiner found there is no medical evidence of record indicating he complained of (or reported having) depressive or PTSD symptoms other than associated with acute intoxication and alcohol withdrawal symptoms.  Records indicate that any psychotropic meds given to him were in the context of his drinking and withdrawal and not longer term for treatment of depression.  The examiner determined he could not state whether the Veteran ever met full DSM criteria for a psychiatric condition such as major depressive disorder or PTSD in the absence of evidence for such, while there is adequate evidence of his alcohol dependence and treatment for such.  There is no medical evidence of record to indicate his alcoholism was secondary to a major psychiatric disorder.  There is evidence he reported a family history of alcoholism.

The medical evidence also includes various VA treatment records.  Although these records note the Veteran's depressive and anxiety symptoms, they are always noted in the context of alcohol abuse, consistent with the VA examiner's opinion.

In this case, the Board finds the December 2014 VA opinion most persuasive.  Though the physician's assistant indicated that the Veteran reported he had PTSD, she did not offer a diagnosis of a psychiatric disorder or a basis upon which to make that diagnosis.  On the other hand, the VA examiner reviewed the claims file, considered whether any psychiatric diagnosis could be supported prior to the death of the Veteran, and provided a detailed and comprehensive rationale for all opinions rendered.  

Turning to the lay evidence in this case, the appellant submitted a statement from the Veteran's previous employer who stated he was also the Veteran's friend.  In an April 2009 statement, the Veteran's friend indicated that the Veteran had told him that he has PTSD stemming from a tour in Vietnam.  He stated that he believed the Veteran was depressed and troubled.  Though the friend is competent and credible to state what he witnessed and the Veteran reported, there is no medical evidence to support such a claim, and, as noted below, the Veteran is not competent to provide a diagnosis of PTSD.  

The only remaining evidence that purports to link the Veteran's death and/or acquired psychiatric disorder to his military service consists of the statements of the appellant and her representative.  Although laypersons, such as the Veteran, his friend, and the appellant, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of psychiatry and substance abuse.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the appellant and the Veteran's friend can describe what they witnessed (in this case, the Veteran's psychiatric symptoms), and the Veteran can describe what he feels, they are not able to provide competent evidence to link these symptoms to service or a service-connected disability or to opine on the cause of the Veteran's death.  Providing such an opinion requires medical expertise in the causes of mental illness, particularly in the context of substance abuse.  The Veteran, appellant, and friend have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2014).

As the probative evidence has linked the Veteran's depression to his alcoholism, for which service connection cannot be granted, his death due to mental illness cannot be service connected.  As referenced above, primary alcohol abuse and disabilities secondary to such do not qualify as disabilities for which service connection can be granted.  38 C.F.R. §§ 3.1(m), 3.301(d) (2014).

Accordingly, the Board finds that the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


